Citation Nr: 1812576	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  16-46 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder disability. 

2.  Entitlement to service connection for bilateral plantar fasciitis. 

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for a spine disability. 

5.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1991 to January 1996.  

These matters come before the Board of Veterans' Appeals (Board) from a June 2015 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction is now with the Oakland, California RO.  

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in August 2017 when the Board remanded them for further development.  In a December 2017 rating decision, the Appeals Management Center granted service connection for left ankle and bilateral knee disabilities; thus, those issues are no longer for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran's STRs are negative for complaints of the right shoulder, plantar fasciitis, hemorrhoids, the spine, and/or hearing loss. 

2.  The earliest post-service evidence of a disability of the shoulders, plantar fasciitis, hemorrhoids, the spine, and/or left ear hearing is more than a decade after separation from service; the Veteran does not have right ear hearing loss disability for VA purposes. 

3.  The most probative evidence of record is against a finding that the Veteran has a shoulder disability, plantar fasciitis, hemorrhoids, a spine disability, and/or a hearing loss disability causally related to, or aggravated by, active service or a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral shoulder disability have not been met. 38  U.S.C.A. §§ 1101, 1111, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for bilateral plantar fasciitis have not been met. 38  U.S.C.A. §§ 1101, 1111, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

3.  The criteria for service connection for a hemorrhoid disability have not been met. 38  U.S.C.A. §§ 1101, 1111, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

4.  The criteria for service connection for a spine disability have not been met. 38  U.S.C.A. §§ 1101, 1111, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 3.309, 3.310.

5.  The criteria for service connection for bilateral hearing loss disability have not been met. 38  U.S.C.A. §§ 1101, 1111, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service Connection in General

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Hearing Loss Disability

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

With regard to all the claims discussed below, the Board has found that the preponderance of the evidence is against a grant of service connection; thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

The Board has also considered that the Veteran is competent to report symptoms such as pain and difficulty with hearing.  However, the Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion as to the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of muscles, joints, the effects of acute injuries, the effects of long-term employment in manual labor, the effects of aging, and hearing loss disability first manifested years after service.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Bilateral shoulder disability

The Veteran contends that he has right and left shoulder disabilities due to service.  His STRs do not reflect complaints specific to the right shoulder; however, they do reflect complaints of the left shoulder.  An October 1991 STR reflects that the Veteran had multiple body complaints after playing basketball three days earlier.  It was noted that he complained of left shoulder pain; he had full range of motion.  There are no further complaints of the left shoulder for the next four years.  To the contrary, the Veteran's June 1994 record for training (Naval Aerospace Physiology and Water Survival) reflects that he reported that he was in "outstanding" health.  Thus, if he had chronic problems since 1991, it would have been entirely reasonable for him to have noted it, especially as the training required swimming, which would be expected to use the shoulders.  

A May 1995 Report of Medical History for routine purposes reflects that the Veteran denied having a painful or trick shoulder.  Subsequently, a November 1995 Report of Medical Assessment reflects that the Veteran stated that his left shoulder "needs looked at".  The Veteran reported that he hit his left shoulder playing football.  It was noted that he had "tenderness in left anterior deltoid.  Exam consistent with contusion."  
.
The Veteran testified at the 2017 Board hearing that he injured his shoulders "probably playing basketball" in service (see Board hearing transcript, page 8); however, he has also admitted that he was involved in a post-service motor vehicle accident which injured his shoulder, and contends that he separated a shoulder playing softball post-service in 2004 or 2005 (see March 2016 VA clinical record).  In addition, a July 2013 private medical record (Mendocino Coast Clinics, Inc.) reflects that the Veteran reported dislocating his shoulder in a car accident.  

A December 2017 VA clinical opinion is of record.  The clinician opined that it is less likely as not that the Veteran has a shoulder disability which is causally related to, or aggravated by, active service.  The clinician, who extensively reviewed the pertinent clinical records, noted that after the October 1991 complaint, the STRs were silent for left shoulder joint pathology, and there was no subjective complaints and/or objective orthopaedically-based, clinical evidence to support chronicity and/or continuity of left shoulder pathology for several years until the Veteran's November 1995 final physical report of medical examination which observed positive tenderness to palpation (TTP) with deltoid weakness after having been hit in the left shoulder two days earlier.  

The 2017 clinician opined that it is likely that the Veteran's left shoulder in-service complaints were acute, transient, self-limited, and localized to the deltoid muscular moiety.  In support of his opinion, the 2017 clinician also noted that after the Veteran's separation from service, clinical records indicate that the Veteran's civilian occupation related to carpentry and construction.  Similarly, the post service medical records, to include the VAMC and private medical records, were negative for subjective complaints and/or objective orthopaedically-based, clinical evidence of chronicity and continuity of a left shoulder condition until 2015.  

The clinician opined, based on clinical records, to include a 2015 examination, that it is less likely than not that the Veteran's bilateral shoulder disability relates to and/or was aggravated by military service.  The clinician also noted the likelihood of the Veteran's complaints as being due to the normal aging process and functional demands of his post-service occupation.  While the clinician noted that it was at least as likely as not that the normal aging process and functional demands caused the Veteran's bilateral shoulder disability, it is clear from the report as a whole, to include his conclusion statement, that it is more likely than not that the Veteran's bilateral shoulder disability is not related to service. See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  

The clinician also supported his opinion by noting as follows:

[The] [d]eltoid is a thick extra-articular, extra-capsular muscle overlying the shoulder joint responsible for arm elevation, abduction, internal and external rotation of the upper arm as well as a massive protective structure superficial to and separate from the deeper joint and capsular moieties composted of the shoulder joint proper. Clinically, and detailed above, the 2015 examination observed normal muscle strength testing (5/5) of the upper extremity, bilaterally. Therefore, and with a retrospective comparison of the active duty records, separation examination and 2015 C&P examination, it is at least as likely as not that the 1995 and 1991 active duty left shoulder presentations were consistent with acute, self-limited and transient events involving the Deltoid muscle and its superficial soft tissue structure that resolved over time.  Alternatively, there was a lack of any subjective complaints and objective orthopaedically-based, clinical evidence related to a right shoulder event and/or injury. 

The Board finds that the 2017 opinion is supported by the evidence and provides a more than adequate rationale which is against a finding that service connection for a shoulder disability is warranted. 

The Board also finds that any statement as to chronicity of symptoms since service lacks probative value given the record as a whole, to include the Veteran's reported post-service etiologies for his shoulder disabilities and the lack of clinical records supporting complaints in the several years after service.

In sum, the records contemporaneous to service are negative for right shoulder complaints, the records contemporaneous to service do not support chronic complaints of the left shoulder, the STRs are more probative than the Veteran's statements made more than a decade later as to whether there were complaints in service, there are no records in the decade after service to support a finding of chronicity since service, and the clinical opinion by the VA examination is against a finding that the Veteran has a current shoulder disability due to service.  Thus, service connection is not granted.
 
Bilateral plantar fasciitis

The Veteran's STRs are negative for complaints of plantar fasciitis.  While the STRs note ankle complaints, they do not reflect bottom heel pain due to plantar fasciitis.  (An STR notes porokeratosis of a MPJ which was to be debrided).

The Veteran's June 1994 record for training (Naval Aerospace Physiology and Water Survival) reflects that he reported that he was in "outstanding" health.  Thus, if he had problems with the feet, the Board finds that it would have been entirely reasonable for him to have noted it rather than state that his health was outstanding.  The Veteran's May 1995 and November 1995 Reports of Medical History reflect that the Veteran denied foot trouble.  His corresponding Reports of Medical Examination reflect normal feet upon clinical evaluation.  The Board notes that the Veteran did report other complaints and the evaluation noted other abnormalities.  Thus, if the Veteran had complaints of the feet or plantar fasciitis in service, it seems reasonable that it would have been noted.

To the extent the Veteran is asserting continuity of symptomatology from service, his statements are inconsistent with the contemporaneous evidence of record in the years of service wherein he denied relevant symptomatology, and are thus, less than credible.  In making such a credibility finding, the Board is not implying that the Veteran has any intent to deceive.  Rather, he may be simply mistaken in his recollections due to the fallibility of human memory for events that occurred.
 
The earliest complaint of the feet is not for more than a decade after separation from service.  (A 2013 Mendocino Coast Clinics, Inc. record reflects a chronic problem list; however, it is negative for plantar fasciitis.)  A June 2015 Disability Benefits Questionnaire (DBQ) examination report reflects that the Veteran has plantar fasciitis.  The examiner opined that due to the Veteran's post service occupation in construction, a nexus could be formed that this "wear and tear" was the cause of his current foot disabilities.

The Board finds, based on the lack of STRs noting plantar fasciitis, the Veteran's in-service denials of foot trouble, the 1995 normal clinical evaluation of his feet prior to separation, the lack of clinical diagnosis, complaints, or treatment in the several years after separation from service, and the June 2015 DBQ opinion, that the evidence is against a finding that the Veteran's plantar fasciitis is casually related to, or aggravated by, service or a service-connected disability.  Thus, service connection is not granted.

Hemorrhoids

The Veteran has been shown to have a hemorrhoid during the pendency of his claim (see January 2016 VA clinical record which notes difficulty with a bleeding hemorrhoid).  The Veteran's representative indicated at the April 2017 Board hearing that the Veteran's hemorrhoids may be secondary to his service-connected PTSD (see Board hearing transcript, page 16); however, he did not provide a clinical opinion or other evidence to support his assertion. 

Initially, the Board notes that there is no competent credible evidence of record that the Veteran has current hemorrhoids causally related to, or aggravated by, active service.  In Reports of Medical History dated in May 1995 and November 1995, the Veteran denied piles or rectal disease.  His corresponding examination reports reflect normal anus and rectum upon clinical evaluation.  

A July 2013 Mendocino Coast Clinics, Inc. record notes a chronic problem list is negative for hemorrhoids.  VA clinical records note an onset date of hemorrhoids in 2014, which is more than a decade after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board finds that service connection on a direct incurrence basis is not warranted as the evidence is against a finding of hemorrhoids in service and chronicity since service.  Any statement by the Veteran as to hemorrhoids in service lacks probative value as the records in service are more probative than statements made years later and for compensation purposes.

With regard to service connection on a secondary basis, the Board finds that it is not warranted.  Neither the Veteran nor his representative has been shown to be competent to provide an opinion that the Veteran's mental health caused or aggravated his hemorrhoids.  Moreover the representative's statement that sometimes hemorrhoids are a reaction to stress which can sometimes cause an upset stomach and cause someone to go to the bathroom which could possibly cause a hemorrhoid was purely speculative in nature.  Such a proposed suggestion as to etiology or aggravation is too speculative upon which to grant service connection or even require VA to obtain an examination.
 
Based on the foregoing, service connection is not warranted.

A spine disability

The Veteran has been diagnosed with mild degenerative changes of the cervical spine, and minimal degenerative disc disease in the lower lumbar spine.  The Veteran contended at the 2017 Board hearing that his back disabilities may be secondary to his service-connected left ankle disability, and/or related to playing basketball (see Board hearing transcript, pages 4, 7, and 8).  

Initially, the Board finds that service connection on a direct incurrence basis is not warranted.  The Veteran's STRs are negative for complaints of, treatment for, or diagnosis of a back disability.  His June 1994 Record for training (Naval Aerospace Physiology and Water Survival) reflects that he reported that he was in "outstanding" health.  His May 1995 and his November 1995 Reports of Medical History reflect that he denied recurrent back pain.  Notably, he did report other complaints such as swollen or painful joints, cramps in his legs, ear, nose and throat trouble, and a painful or trick shoulder or elbow.  The Board finds that if the Veteran had back complaints, it would have been reasonable for him to have reported it rather than specifically deny it.  Moreover, there are no clinical records in the few years after service which support a finding of back complaints in service and since service.

The Board acknowledges that recent VA records reflect chronic low back pain with an onset date of 1991 or 1992; however, the Board finds that this is based on the Veteran's unsupported self-reported history because there are no clinical records in evidence to support such an onset date (e.g. see June 2015 examination report and 2016 VA records).  

The earliest clinical evidence of a back complaint is not for more than a decade after separation from service.  A July 2013 private record (Mendocino Coast Clinic, Inc.) reflects that the Veteran had a chronic problem of low back pain  The Veteran reported that he had a "bulging disc" from "lifting" and several other injuries incurred during bull-riding, bar fights, a bike accident in which he was rendered unconscious, and a car accident in which he dislocated a shoulder, all within the last fifteen years.  Notably, when reporting his chronic problems, the Veteran did not assert a back injury in service or complaint since service.

At a June 2015 DBQ examination, the Veteran contended that carrying heavy loads with his rucksack started low back pain in 1991 and continued throughout his service.  A July 2015 private record (Dr. S. Benrazavi) for SSA purposes reflects that the Veteran stated that he "started getting back pains over 10 years ago gradually."  An August 2017 VA record reflects that the Veteran reported that his back problems originally started after a motor vehicle accident in January 2016.

The Board finds that when taken together, the evidence as a whole is against a finding of a spine disability in service, or that a spine disability is causally related to, or aggravated by, service.  To the extent the Veteran is asserting continuity of symptomatology from the time of service, his statements are inconsistent with the more probative contemporaneous evidence in service.  In making such a credibility finding, the Board is not implying that the Veteran has any intent to deceive.  Rather, he may be simply mistaken in his recollections due to the fallibility of human memory for events that occurred.
 
The Board has also considered whether service connection is warranted on a secondary basis but finds that it is not.  There is no competent credible evidence of record which supports a finding that the Veteran's back disability is as likely as not caused by, or related to, a service-connected disability, to include his left ankle, right knee, or left knee.  Moreover, there is no clinical indication of such in the records to warrant VA obtaining a clinical opinion.

Neither the Veteran nor his representative has been shown to be competent to provide an opinion that the Veteran has a service-connected disability which caused or aggravated his back.  The Board finds that a lay person is not competent to provide a probative opinion in this case.  Their suggestion is purely speculative, especially given the clinical records which note a normal and steady gait (e.g. April 2016, July 2016 VA clinical records).

Based on the foregoing, service connection is not warranted on a direct or secondary basis.

Bilateral hearing loss disability

The Veteran contends that he has bilateral hearing loss disability due to exposure to noise from weaponry, working on a flight deck which had harriers and helicopters, and working with equipment (e.g. generators, starters, and pneumatic tools).  The Veteran's military occupational specialty (MOS) in service was as an aircraft electrical systems technician.

A June 2015 VA examination report reflects that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
15
20
LEFT
15
20
20
20
40

The Veteran's speech discrimination score was 96 percent for the right ear and 94 percent for the left ear.  Based on the those results, the Veteran does not have a right ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for a right ear hearing loss disability is not warranted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
 
With regard to the left ear, the Veteran has a current hearing loss disability for VA purposes because he has an auditory threshold of 40 at the 4,000 Hz.  Nonetheless, based on the evidence noted below, the Board finds that service connection is not warranted. 

The Veteran's STRs are negative for abnormal hearing.  A January 1991 Reference Audiogram revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
0
15
LEFT
10
0
0
0
5

A January 1995 Hearing Conservation Data report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
0
10
LEFT
10
5
5
0
0

A May 1995 Report of Medical History for routine purposes reflects that the Veteran denied hearing loss.  The corresponding May 1995 Report of Medical Examination revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
15
LEFT
20
15
10
20
20

A November 1995 Report of Medical History for final physical purposes reflects that the Veteran denied hearing loss.  The corresponding November 1995 Report of Medical Examination revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
10
LEFT
5
5
5
10
15

In Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Therefore, the Veteran's STRs reflect normal hearing in service, to include upon separation.  

In sum, the STRs reflect that not only did the Veteran deny hearing loss in service, but he had normal hearing acuity in service and upon separation.  The Board acknowledges the Veteran's post-service statement that he began noticing hearing difficulty in 1995 (see June 2015 VA examination report); however, the Board finds it lacks probative value.  To the extent the Veteran is asserting continuity of symptomatology from service, his statements are inconsistent with the contemporaneous evidence of record in the years of service wherein he denied relevant symptomatology, and are thus, less than credible.  In addition, there is no clinical evidence that he complained of hearing loss in the decade after separation from service.  In making such a credibility finding, the Board is not implying that the Veteran has any intent to deceive.  Rather, he may be simply mistaken in his recollections due to the fallibility of human memory for events that occurred.  Moreover, the Veteran has not been shown to have the experience, training, or education necessary to make a finding with regard to the levels of hearing acuity necessary to be diagnosed as abnormal and/or to be a VA disability under 38 C.F.R. §  3.385 

The earliest clinical evidence of hearing loss is not for two decades after separation from service.  As noted above, the 2015 examination report reflects hearing loss for VA purposes; however, the lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The 2015 VA examiner opined that it is less likely as not that the Veteran has a hearing loss due to service because the Veteran had normal hearing during service, to include at separation, with no significant decrease in acuity, and he had significant civilian post-service noise exposure in construction (which could presumably account for his disability).

In sum, while in service, the Veteran denied hearing loss and had normal hearing upon examination, the Veteran does not have a right hear hearing loss disability for VA purposes, the earliest clinical evidence of a left ear hearing loss is not for more than two decades after separation from service, and the probative clinical opinion is against a finding that the Veteran's hearing loss is causally related to, or aggravated by, service.  Thus, service connection is not warranted. 

Conclusion

The most probative evidence of record is against a finding that service connection is warranted on a direct presumptive basis, direct non-presumptive basis, and/or secondary basis for any of the issues on appeal.


ORDER

Entitlement to service connection for bilateral shoulder disability is denied. 

Entitlement to service connection for bilateral plantar fasciitis is denied. 

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for spine disability is denied. 

Entitlement to service connection for bilateral hearing loss disability is denied.




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


